DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 1 recites “wherein the receiving the auxiliary file is separate from adaptive streaming” it is unclear as to exactly what is being claimed.
Applicant’s specification discloses transmitting the “pairing parameter” information within the adaptive streaming information 212 (paragraph 31) which is 
There is no specific description of what would constitute “separate from adaptive streaming”.  The transmission of the allowable track pairings over HTTP would appear to still be transmitting the track pairings from the same adaptive streaming server to the adaptive streaming client over the same connection (see Fig. 2).  Similarly, “adaptive streaming” is described for transmitting/receiving the media content file and not for the manifest file which must be received prior to streaming of the media content (see Fig. 3) as the manifest file is required to perform adaptive streaming.  Thus, it is unclear as to what is meant by the language of “wherein the receiving the auxiliary file is separate from adaptive streaming” and it is unclear as to what is the resulting scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vitthaladevuni et al. (Vitthaladevuni) (US 2015/0095450 A1) (of record) in view of Prendergast et al. (Prendergast) (WO 2019/088853 A1) (of record) and Covell et al. (Covell) (US 2006/0282774 A1) (of record).

a processing system (paragraph 53, 121-122) for an adaptive streaming client, the processing system including a processor (paragraph 53); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (paragraph 53, 121-122), the operations comprising:
accessing adaptive streaming information for a multimedia content segment (MPD manifest file, Fig. 1, 4; paragraph 47-54), wherein the adaptive streaming information identifies:
a plurality of video tracks conveying video content of the multimedia content segment (paragraph 40-42, 47, 68-69, 95, 104, 111);
a plurality of audio tracks conveying audio content of the multimedia content segment (paragraph 40-42, 47, 68-69, 95, 104, 111); and
receiving an auxiliary file including a plurality of allowable track pairings (receiving the MPD manifest file, Fig. 1, 4; paragraph 47-54), wherein the receiving the auxiliary file is separate from adaptive streaming (wherein the MPD files is received prior to, and thus separate from, the adaptive streaming of the media content; Fig. 1, 4; paragraph 47-54);
accessing the plurality of track pairings from the auxiliary file (MPD filed), wherein each of the plurality of track pairings comprises a respective video track among the plurality of video tracks and a respective audio track among the plurality of audio tracks 
performing a joint audio/video adaptation assessment of the plurality of track pairings to select one of the plurality of track pairings, resulting in a selected track pairing (selecting a paired group of content representations; paragraph 83-89, 111), wherein the joint audio/video adaptation assessment comprises assessing the plurality of track pairings based on:
first bandwidth requirements for the plurality of video tracks (paragraph 83-92, 111-113);
available access bandwidths for a first network path associated with the plurality of video tracks (paragraph 83-92, 111-113);
second bandwidth requirements for the plurality of audio tracks (paragraph 83-92, 111-113); and
available access bandwidths for the first network path associated with the plurality of audio tracks (paragraph 83-92, 111-113);
obtaining the video content of the multimedia content segment via a video track of the selected track pairing, wherein the video track is accessed via the first network path associated with the plurality of video tracks (requesting and obtaining the representations corresponding to the selected group; paragraph 93, 112-114); and
obtaining the audio content of the multimedia content segment via an audio track of the selected track pairing, wherein the audio track is accessed via the first network path associated with the plurality of audio tracks (requesting and obtaining the representations corresponding to the selected group; paragraph 93, 112-114), they fail 
In an analogous art, Prendergast discloses an audio and video streaming system (Fig. 1; page, 8, paragraph 6-9) wherein the user device will access a manifest file for the content listing the available audio and video streams (page 9, paragraph 5-6, page 12, paragraph 3-5) and a first network path associated with the video streams and a second network path associated with the audio streams, wherein the first network path and the second network path are not the same (audio and video received from different servers along different paths; see Fig. 1, page 12, paragraph 3-5, page 16, paragraph 2) and synchronize a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment (Fig. 2, page 1, paragraphs 7-8, page 12, paragraph 7 – page 13, paragraph 8) so as to provide the use with additional audio choices than that provided by the original video source, such as alternative commentary or languages provided via another source (page 1, paragraph 3-4, page 6, paragraph 4).
Additionally, in an analogous art, Covell discloses an audio and video streaming system (paragraph 23-26) which will synchronize a first duration of video content and a first duration of audio content (paragraph 36-43), wherein the synchronizing of the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Vitthaladevuni’s system to include a first network path associated with the video tracks and a second network path associated with the audio tracks, wherein the first network path and the second network path are not the same avoid pops and breaks in the audio that could otherwise occur during device buffer underflow and synchronizing a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment, as taught in combination with Prendergast, for the typical benefit of providing the use with additional audio choices than that provided by the original video source, such as alternative commentary or languages provided via another source.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Vitthaladevuni and Prendergast’s system to include synchronizing a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment, wherein the synchronizing of the first duration of the audio content and the second duration of the video content prevents an underflow of an audio content buffer, a video content buffer, or any combination thereof, as taught in 

As to claim 3, Vitthaladevuni, Prendergast and Covell disclose wherein the operations further comprise:
requesting a manifest file from an adaptive streaming server (see Vitthaladevuni at paragraph 54); and
receiving the manifest file responsive to the requesting the manifest file, wherein the manifest file comprises the adaptive streaming information for the multimedia content segment (see Vitthaladevuni at paragraph 54).

As to claim 4, Vitthaladevuni, Prendergast and Covell disclose wherein the manifest file is formatted in accordance with an adaptive bitrate streaming protocol (DASH MPD manifest file; see Vitthaladevuni at paragraph 17).

As to claim 5, Vitthaladevuni, Prendergast and Covell disclose wherein the adaptive bitrate streaming protocol comprises a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) protocol or a Hypertext Transfer Protocol Live Streaming (HLS) protocol (DASH; paragraph 17).

As to claim 6, Vitthaladevuni, Prendergast and Covell disclose wherein the adaptive streaming information indicates the first bandwidth requirements for the 

As to claim 7, Vitthaladevuni, Prendergast and Covell disclose wherein the adaptive streaming information indicates joint bandwidth requirements for the plurality of track pairings (indicating joint sum bandwidth for paired audio/video representation; see Vitthaladevuni at paragraph 83-93 111-113).

As to claim 8, Vitthaladevuni, Prendergast and Covell disclose wherein the operations further comprise obtaining bandwidth requirement information for the multimedia content segment via an auxiliary file download (see Vitthaladevuni at paragraph 23, 49, 54), wherein the bandwidth requirement information indicates the first bandwidth requirements for the plurality of video tracks and the second bandwidth requirements for the plurality of audio tracks (indicating bandwidth for individual and paired audio/video representations; see Vitthaladevuni at paragraph 83-93 111-113).

As to claim 9, while Vitthaladevuni discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system for an adaptive streaming client, the processing system including a processor (paragraph 53, 121-122), facilitate performance of operations, the operations comprising:
requesting a manifest file from an adaptive streaming server (paragraph 54);

wherein the adaptive streaming information identifies:
a plurality of video tracks conveying video content of the multimedia content segment (paragraph 40-42, 47, 68-69, 95, 104, 111);
a plurality of audio tracks conveying audio content of the multimedia content segment (paragraph 40-42, 47, 68-69, 95, 104, 111); and
receiving an auxiliary file including a plurality of allowable track pairings (receiving the MPD manifest file, Fig. 1, 4; paragraph 47-54), wherein the receiving the auxiliary file is separate from adaptive streaming (wherein the MPD files is received prior to, and thus separate from, the adaptive streaming of the media content; Fig. 1, 4; paragraph 47-54);
accessing the plurality of track pairings from the auxiliary file (MPD filed), wherein each of the plurality of track pairings comprises a respective video track among the plurality of video tracks and a respective audio track among the plurality of audio tracks (data within the MPD identifying individual representations and their paired sum data; paragraph 83-89, 111);
performing a joint audio/video adaptation assessment of the plurality of track pairings to select one of the plurality of track pairings, resulting in a selected track pairing (selecting a paired group of content representations; paragraph 83-89, 111), wherein the joint audio/video adaptation assessment comprises assessing the plurality of track pairings based on:

available access bandwidths for a first network path associated with the plurality of video tracks (paragraph 83-92, 111-113);
second bandwidth requirements for the plurality of audio tracks (paragraph 83-92, 111-113); and
available access bandwidths for the first network path associated with the plurality of audio tracks (paragraph 83-92, 111-113);
obtaining the video content of the multimedia content segment via a video track of the selected track pairing, wherein the video track is accessed via the first network path associated with the plurality of video tracks (requesting and obtaining the representations corresponding to the selected group; paragraph 93, 112-114); and
obtaining the audio content of the multimedia content segment via an audio track of the selected track pairing, wherein the audio track is accessed via the second network path associated with the plurality of video audio (requesting and obtaining the representations corresponding to the selected group; paragraph 93, 112-114),
they fail to specifically disclose a first network path associated with the video tracks and a second network path associated with the audio tracks, wherein the first network path and the second network path are not the same and synchronizing a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment, wherein the synchronizing of the first duration of the audio content and the second duration of the video content 
In an analogous art, Prendergast discloses an audio and video streaming system (Fig. 1; page, 8, paragraph 6-9) wherein the user device will access a manifest file for the content listing the available audio and video streams (page 9, paragraph 5-6, page 12, paragraph 3-5) and a first network path associated with the video streams and a second network path associated with the audio streams, wherein the first network path and the second network path are not the same (audio and video received from different servers along different paths; see Fig. 1, page 12, paragraph 3-5, page 16, paragraph 2) and synchronize a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment (Fig. 2, page 1, paragraphs 7-8, page 12, paragraph 7 – page 13, paragraph 8) so as to provide the use with additional audio choices than that provided by the original video source, such as alternative commentary or languages provided via another source (page 1, paragraph 3-4, page 6, paragraph 4).
Additionally, in an analogous art, Covell discloses an audio and video streaming system (paragraph 23-26) which will synchronize a first duration of video content and a first duration of audio content (paragraph 36-43), wherein the synchronizing of the first duration of the audio content and the second duration of the video content prevents an underflow of an audio content buffer, a video content buffer, or any combination thereof (paragraph 38, 41-43) so as to avoid pops and breaks in the audio that could otherwise occur during device buffer underflow (paragraph 41).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Vitthaladevuni and Prendergast’s system to include synchronizing a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment, wherein the synchronizing of the first duration of the audio content and the second duration of the video content prevents an underflow of an audio content buffer, a video content buffer, or any combination thereof, as taught in combination with Covell, for the typical benefit of avoiding pops and breaks in the audio that could otherwise occur during device buffer underflow.



As to claim 12, Vitthaladevuni, Prendergast and Covell disclose wherein the adaptive bitrate streaming protocol comprises a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) protocol or a Hypertext Transfer Protocol Live Streaming (HLS) protocol (DASH; see Vitthaladevuni at paragraph 17).

As to claim 13, Vitthaladevuni, Prendergast and Covell disclose wherein the adaptive streaming information indicates the first bandwidth requirements for the plurality of video tracks and the second bandwidth requirements for the plurality of audio tracks (see Vitthaladevuni at paragraph 83-92, 111-113).

As to claim 14, Vitthaladevuni, Prendergast and Covell disclose wherein the adaptive streaming information indicates joint bandwidth requirements for the plurality of track pairings (indicating joint sum bandwidth for paired audio/video representation; see Vitthaladevuni at paragraph 83-93 111-113).

As to claim 15, Vitthaladevuni, Prendergast and Covell disclose wherein the operations further comprise obtaining bandwidth requirement information for the multimedia content segment via an auxiliary file download (see Vitthaladevuni at paragraph 23, 49, 54), wherein the first bandwidth requirement information indicates the 

As to claim 16, while Vitthaladevuni discloses a method comprising:
requesting, by a processing system for an adaptive streaming client, the processing system including a processor (paragraph 53, 121-122), a manifest file from an adaptive streaming server (paragraph 54), wherein the manifest file is formatted in accordance with an adaptive bitrate streaming protocol (DASH MPD manifest file; paragraph 17);
receiving, by the processing system, the manifest file responsive to the requesting the manifest file, wherein the manifest file comprises adaptive streaming information for the multimedia content segment (paragraph 47-54), wherein the adaptive streaming information identifies:
a plurality of video tracks conveying video content of the multimedia content segment (paragraph 40-42, 47, 68-69, 95, 104, 111);
a plurality of audio tracks conveying audio content of the multimedia content segment (paragraph 40-42, 47, 68-69, 95, 104, 111); and
receiving an auxiliary file including a plurality of allowable track pairings (receiving the MPD manifest file, Fig. 1, 4; paragraph 47-54), wherein the receiving the auxiliary file is separate from adaptive streaming (wherein the MPD files is received prior to, and thus separate from, the adaptive streaming of the media content; Fig. 1, 4; paragraph 47-54);

performing, by the processing system, a joint audio/video adaptation assessment of the plurality of track pairings to select one of the plurality of track pairings, resulting in a selected track pairing (selecting a paired group of content representations; paragraph 83-89, 111), wherein the joint audio/video adaptation assessment comprises assessing the plurality of track pairings based on:
first bandwidth requirements for the plurality of video tracks (paragraph 83-92, 111-113);
available access bandwidths for a first network path associated with the plurality of video tracks (paragraph 83-92, 111-113);
second bandwidth requirements for the plurality of audio tracks (paragraph 83-92, 111-113); and
available access bandwidths for the first network path associated with the plurality of audio tracks (paragraph 83-92, 111-113);
obtaining, by the processing system, the video content of the multimedia content segment via a video track of the selected track pairing, wherein the video track is accessed via the first network path associated with the plurality of video tracks (requesting and obtaining the representations corresponding to the selected group; paragraph 93, 112-114); and

they fail to specifically disclose a first network path associated with the video tracks and a second network path associated with the audio tracks, wherein the first network path and the second network path are not the same and synchronizing a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment, wherein the synchronizing of the first duration of the audio content and the second duration of the video content prevents an underflow of an audio content buffer, a video content buffer, or any combination thereof.
In an analogous art, Prendergast discloses an audio and video streaming system (Fig. 1; page, 8, paragraph 6-9) wherein the user device will access a manifest file for the content listing the available audio and video streams (page 9, paragraph 5-6, page 12, paragraph 3-5) and a first network path associated with the video streams and a second network path associated with the audio streams, wherein the first network path and the second network path are not the same (audio and video received from different servers along different paths; see Fig. 1, page 12, paragraph 3-5, page 16, paragraph 2) and synchronize a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment (Fig. 2, page 1, paragraphs 7-8, page 12, paragraph 7 – page 13, paragraph 8) so as to 
Additionally, in an analogous art, Covell discloses an audio and video streaming system (paragraph 23-26) which will synchronize a first duration of video content and a first duration of audio content (paragraph 36-43), wherein the synchronizing of the first duration of the audio content and the second duration of the video content prevents an underflow of an audio content buffer, a video content buffer, or any combination thereof (paragraph 38, 41-43) so as to avoid pops and breaks in the audio that could otherwise occur during device buffer underflow (paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Vitthaladevuni’s system to include a first network path associated with the video tracks and a second network path associated with the audio tracks, wherein the first network path and the second network path are not the same avoid pops and breaks in the audio that could otherwise occur during device buffer underflow and synchronizing a first duration of the video content of the multimedia content segment with a second duration of the audio content of the multimedia content segment, as taught in combination with Prendergast, for the typical benefit of providing the use with additional audio choices than that provided by the original video source, such as alternative commentary or languages provided via another source.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Vitthaladevuni and 

As to claim 18, Vitthaladevuni, Prendergast and Covell disclose wherein the adaptive bitrate streaming protocol comprises a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) protocol or a Hypertext Transfer Protocol Live Streaming (HLS) protocol (DASH; see Vitthaladevuni at paragraph 17).

As to claim 19, Vitthaladevuni, Prendergast and Covell disclose wherein the adaptive streaming information indicates the first bandwidth requirements for the plurality of video tracks and the second bandwidth requirements for the plurality of audio tracks (see Vitthaladevuni at paragraph 83-92, 111-113).

As to claim 20, Vitthaladevuni, Prendergast and Covell disclose obtaining bandwidth requirement information for the multimedia content segment via an auxiliary file download (see Vitthaladevuni at paragraph 23, 49, 54), wherein the bandwidth requirement information indicates the first bandwidth requirements for the plurality of video tracks and the second bandwidth requirements for the plurality of audio tracks .

Claims 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vitthaladevuni, Prendergast and Covell in view of Virdi et al. (Virdi) (US 2006/0026294 A1) (of record).
As to claim 2, 10, 17, while Vitthaladevuni, Prendergast and Covell disclose wherein the joint audio/video adaptation assessment comprises assessing the plurality of track pairings, he fails to specifically disclose wherein the assessment is further based on an audio buffer level of the adaptive streaming client and a video buffer level of the adaptive streaming client.
In an analogous art, Virdi discloses an adaptive streaming system (Fig. 1-2; paragraph 29) which will perform an assessment of available media content quality compared to network bandwidth (paragraph 22) wherein the assessment is further based on an audio buffer level of the streaming client and a video buffer level of the streaming client (modifying streaming content based upon audio and video buffer levels, paragraph 32-39) so as to provide an indication of actual network bandwidth availability (paragraph 29, 35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Vitthaladevuni, Prendergast and Covell’s system to include wherein the assessment is further based on an audio buffer level of the adaptive streaming client and a video buffer level of the adaptive streaming client, as taught in combination with Virdi, for the typical benefit of measuring actual network bandwidth availability at the client device. 

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
As indicated in the rejections above, the newly amended language of “wherein the receiving the auxiliary file is separate from adaptive streaming” renders the claim indefinite as it is unclear what is meant by “separate from adaptive streaming”, as every disclosed embodiment within applicant’s specification discloses transmitting the pairing data from the adaptive server to an adaptive client, over the same connection, while not using “adaptive streaming” in the transmission of that data (either as a manifest file or a separate file).
While applicant’s specification discloses transmitting the auxiliary file “out-of-band” as a separate file from the manifest, this is not claimed and would not appear to support or describe transmitting separate from “adaptive streaming”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424